Citation Nr: 1624147	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory cancer, to include as due to herbicide exposure.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran provided testimony at a May 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

In an August 2014 decision, the Board remanded the claim of entitlement to service connection for respiratory cancer, to include as due to herbicide exposure, to the Agency of Original Jurisdiction (AOJ).  The matter again is before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

The issue of an evaluation in excess of 10 percent for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran served in the U.S. Air Force at the Ubon Royal Thai Air Force Base (RTAFB) during the Vietnam Era as an avionics instrument section supervisor and had duties near the base perimeter.

2.  The Veteran has a diagnosis of respiratory cancer, specifically adenocystic carcinoma of the upper respiratory tract, at the junction of the hard and soft palate.


CONCLUSION OF LAW

Respiratory cancer, specifically adenocystic carcinoma of the upper respiratory tract, at the junction of the hard and soft palate, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims.

With respect to service connection for respiratory cancer, specifically adenocystic carcinoma of the upper respiratory tract, at the junction of the hard and soft palate, as the claim is granted, VCAA compliance need not be addressed further for these issues.

II.  General Principles of Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain listed conditions, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

III.  Service Connection for Respiratory cancer, specifically adenocystic carcinoma of the upper respiratory tract, at the junction of the hard and soft palate 

The Veteran contends service connection is warranted for respiratory cancer, identified as adenocystic carcinoma of the upper respiratory tract, at the junction of the hard and soft palate because he was exposed to herbicides, specifically Agent Orange, at Ubon RTAFB while on active duty in Thailand from October 1972 to October 1973.  The Board agrees and service connection is awarded for the following reasons.

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including respiratory cancers, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The Veteran's service record reflects that he did not serve in the Republic of Vietnam but had served at Ubon Airfield in Thailand from October 1972 to October 1973. 

Pursuant to its duty to assist, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C (M21-1); Compensation and Pension (C&P) Bulletin, May 2010.  In the May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  See id.  

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

Thus, there are two critical issues to determine whether service connection is warranted in this claim on a presumptive bases in this particular claim: whether the Veteran was exposed to herbicide and whether his cancer is a respiratory cancer.  The Board will initially address whether the Veteran was exposed to herbicide at Ubon RTAFB.  

The Veteran avers that his service duties placed him near the perimeter at Ubon RTAFB.  Specifically, his military occupational specialty (MOS) was an avionics instrument section supervisor with the U.S. Air Force.  In support of his argument, he submitted various lay statements and testimony describing his duties and service on the runway of Ubon RTAFB (e.g., clearing planes from the runway, repairing battle damaged aircraft).  He testified before the undersigned that he worked six days per week, 12 hours per day, during his time at Ubon.  He had to go out to aircraft which were parked everywhere because they had so many that they could not park them only in the usual places.  He stated they were parked at the perimeter of the base as well as by the ammunitions dump.  Because there had been trouble with safely handling munitions and there was so much going on the flight line, senior NCO's such as himself were required to go out to the planes parked way out to ensure safe handling of munitions.  He was also required to go outside of the compound and also to the Thailand Air Force base to perform security checks.  In his VA form 9 substantive appeal, the Veteran stated that he had to work on planes that were parked around the perimeter when there was an overflow of aircraft.  

The service records provide support for the Veteran's statements that his duties brought him near the perimeter of the base.  In this regard, the Board notes a July 1973 performance report which described the Veteran's duties as "Supervises intermediate and organizational maintenance on F-4 and AC-130 aircraft which fly combat missions in Southeast Asia.  Directs removals, repairs, installation, alignments, modifications and serviceability testing of avionics instruments systems installed on assigned and transient aircraft.  Supervises and instructs documentation of maintenance and supply actions.  Insures the proper debriefing of aircrews and training, of newly assigned personnel."  An October 1973 performance report included comments citing to his active participation in complex problems including safety of flight.  

The Veteran's statements as to his service duties bringing him near the perimeter are consistent with the record evidence.  As such, and with no evidence to weigh against those statements, the Board finds that the credible evidence of record supports a finding that the Veteran's particularly described duties as an avionics instrument section supervisor working on the on aircraft repair and maintenance regularly required him to work on the perimeter of RTAFB Ubon.

The medical record shows that the Veteran was diagnosed with adenoid cystic carcinoma at the juncture of the hard and soft palate, with resection, as early as 1989.  See May 1989 report from Thomas C. Calcaterra, M.D.; see also 1989 private treatment records.  As VA has conceded that herbicides were used around the perimeter of Ubon RTAFB, the Veteran's herbicide exposure thus must be conceded on a facts-found basis.  The question the Board must next answer is whether this cancer is a respiratory cancer as defined by VA.  The diagnosis is currently adenocystic carcinoma of the upper respiratory tract, at the junction of the hard and soft palate, as noted in a March 2016 letter from his long-term treating physician, Jeffrey Coury, D.O, a Board certified otolaryngologist with Coastal Carolina E.N.T.D.O.  In fact, the Veteran has submitted multiple written statements from Dr. Coury indicating that this cancer from which the Veteran suffers is a respiratory cancer.  Moreover, Dr. Coury has also stated his opinion that the cancer is more likely than not due to the Veteran's exposure to herbicide in Thailand.  

In the March 2016 statement, Dr. Coury indicates that the Veteran has been under his care for greater than six years and that he has a history of adenocystic carcinoma of the upper respiratory tract, more specifically, at the juncture of the hard and soft palates.  He noted that risk factors for this disease include genetic mutations with direct cell-to-cell injury from toxin exposure.  Given the fact that the Veteran had no other history of toxin exposure in his lifetime other than the fact that he was exposed to Agent Orange, Dr. Coury stated it was, "highly more likely than not a considerable risk factor and cause for this type of cancer."  Dr. Coury also stated that the cancer was highly aggressive and he recently removed a mass from the original excision cite at the Veteran's last visit.  Dr. Coury reviewed the Veteran's history and saw no other risk factor or cause for this debilitation other than the Agent Orange exposure.  

In his October 2015 statement, Dr. Coury opined that the adenoid cystic carcinoma of the upper palate was part of the upper respiratory system and that, in the Veteran's case, the condition was most likely due to the effects of Agent Orange.  In his May 2014 statement, he stated that the Veteran's cancer was definitely part of the upper aerodigestive system or respiratory airway.

The Board finds Dr. Coury's opinion to be well-supported; it establishes that the Veteran has a respiratory cancer.  The Board finds his opinion to be dispositive on this matter as to the particular facts of this Veteran's case.  There is no evidence to rebut the presumptive relationship of such disease to the Veteran's herbicide exposure.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  Service connection is warranted.  38 C.F.R. § 3.309(e).  Parenthetically, the Board does observe that the opinion of Dr. Coury also provides a sufficient basis to grant service connection for the claimed disability on a direct basis related to the conceded herbicide exposure in Thailand.  See, Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).


ORDER

Service connection for respiratory cancer, specifically adenocystic carcinoma of the upper respiratory tract, at the junction of the hard and soft palate, is granted.


REMAND

In the August 2014 Board decision, the Board noted that the claim for an increased rating for bilateral hearing loss had been raised, but that the Board did not have jurisdiction over the matter.  In March 20152, the RO granted the claim for increased rating and assigned a 10 percent evaluation, effective June 9, 2014.  The Veteran filed a timely Notice of Disagreement (NOD) disagreeing with the assigned evaluation.  To date, the RO has not issued a statement of the case (SOC).  As such, this claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238  (1999).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

The AOJ should issue a SOC addressing the issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


